Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objections to the specification and Claim 6, in the Office action filed June 25, 2021, are hereby withdrawn.
Claim Objections
Claims 2-4, 7, and 8 are objected to because of the following informalities.  Appropriate correction is required.
Claims 2, 3, 7, and 8 should have the claim status identifier (Original).
Claim 4 is objected to because of the following informality: Amended Claim 4 could read, “…has a thickness of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gage, Jr. (1,673,112) [Gage] in view of Moore (2,936,944).
Re Amended Claim 1, Gage – a display container for food – discloses a device for packaging [Fig. 1], comprising a container [A] in the shape of a rectangular box that is cut and folded from a single sheet [Fig. 4] into the shape of a rectangular box [Fig. 1], the box having six sides and including a top and a bottom [Figs. 1 and 4]; an insert [B] that is cut from a single sheet of material and folded to create a plurality of faces [Fig. 2], each face is substantially rectangular in shape and corresponds to a side of the container and wherein the insert if positioned within the container such that each face is adjacent to the corresponding side of the container [Fig. 2]; and wherein no fastening element is used to secure the insert to the container [Fig. 2].  
Gage does not expressly disclose that the container is made of transparent material; however, Moore – a telescoping container – discloses a clear container [Moore, 37] that is made of a transparent material [Moore, Col. 4 Lines 53-56].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the outside of the container can be made of transparent material as a substitution for the material.  See MPEP 2143(I)(B).  One of ordinary skill would be able to modify the exterior container of the Gage assembly to be transparent, before the effective filing date of the invention with predictable and obvious results, “in order to support printed matter requirements as may be desired for the containers intended product identification.” [Moore, Col. 4 Lines 49-50]

Re Amended Claim 5, Gage in view of Moore discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the insert material is paper [Moore, 28, Page 1 Line 109 to Page 2 Line 2].
Re Claim 7, Gage in view of Moore discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the insert when folded has the same number of faces as the container [Gage, container A and insert B, Fig. 2].
Re Claim 9, Gage in view of Moore discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the insert when folded has six sides [Gage, Fig. 2].
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Moore as applied to amended claim 1 above, and further in view of Fritz et al. (2006/0289609) [Fritz].
Re Claim 3, the Gage and Moore combination does not expressly disclose that the container is made of polypropylene (PP) or PET.  However, Fritz – a polymeric container – discloses the container structure [Fritz, 16] can be made of either PVC or PET [Fritz, Paragraph 23 Lines 13-15].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a container structure can be made of PP or PET.  See MPEP 2143 (I)(B).  One of ordinary skill 
Re Amended Claim 4, the Gage and Moore combination does not expressly disclose that the container has a thickness of 0.009 and 0.1 inches.  However, Fritz discloses a container can have a thickness of between 0.007 and 0.04 inches [Fritz, Claims 15 and 16].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses that a container thickness can be between 0.009 and 0.1 inches in the wall structure.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to make the thickness of the Gage container to be between 0.007 and 0.04 inches, before the effective filing date of the invention with predictable and obvious results, for the invention “may be employed by selecting cartons of the proper size and constructing them ….” [Gage, Page 2 Lines 27-29], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV) and 2144.05 (I).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Moore as applied to amended claim 1 above, and further in view of Shaw et al. (2,046,975) [Shaw].
The Gage and Moore combination does not expressly disclose that the insert is made paper with a weight of at least 20-pound (lb.) bond.  However, Shaw – a paper container – discloses a container structure that is used with paper of at least 20 lb. bond [Shaw, Page 1 Col. 2 Lines 4-6, and Page 2 Col. 1 Lines 6-8].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a paper container can be used with paper of at least 20 lb. bond.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to make the Gage container out of paper with 20 lb. bond, before the effective filing date of the invention with predictable and obvious results, “which are to container material which it is desired to preserve in a substantially air-tight or moistureproof condition.” [Shaw, Page 2 Col. 1 Lines 51-53]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gage in view of Moore as applied to amended claim 1 above, and further in view of Hine (917,066).
The Gage and Moore combination does not expressly disclose that the insert when folded has less faces than the container.  However, Hine – a packing case and insert – discloses the insert [Hine, 9] when folded has less faces than the container [Hine, Figs. 2 and 4, Page 1 Lines 82-83].  The examiner notes the insert has only four faces, when the container has five faces.  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an insert with less faces than the container.  One of ordinary skill would be able to make the .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks in Response to §103 of Claim 1, filed October 18, 2021, with respect to the §103 rejection of claim 1 under Macken (4,195,729) in view of Ikeda et al. (2,072,753), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claim 1 as rejected under §103 as unpatentable over Gage in view of Moore, as stated in Paragraph 3 of this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736